                               UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NORTH CAROLINA
                                    SOUTHERN DIVISION
                                     No. 7:18-CR-27-1BR
                                      No. 7:21-CV-87-BR



ANTHONY GREENE,                              )
                                             )
                        Petitioner,          )
                                             )
      v.                                     )                     ORDER
                                             )
UNITED STATES OF AMERICA,                    )
                                             )
                        Respondent.          )




        Having examined petitioner's motion pursuant to Rule 4(b) of the Rules Governing § 2255

Proceedings, the United States Attorney is DIRECTED to file an Answer pursuant to Rule 5, Rules

Governing § 2255 Proceedings, or to make such other response as appropriate to the above-

captioned § 2255 Motion to Vacate, Set Aside or Correct Sentence, within forty (40) days of the

filing of this order.

        This 2 July 2021.




                                      __________________________________

                                                   W. Earl Britt
                                                   Senior U.S. District Judge
